DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28, 30, 38-39 and 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US Pub. No. 2015/0048834).
Regarding claims 26-28, 30, 38-39 and 43-44, Allen teaches a remote sensing system, comprising:
an air towable housing (29) configured for carrying at least one sensor, the air towable housing being towed by an aircraft (33), which is configured for towing the air towable housing’
an attachment element connecting the air towable housing to the aircraft via at least a first pulley (70), the attachment element being attached in a suspension having at least three attachment places: 
a first place of the housing (the connection with the first boom 17);
a first place of the aircraft, and 

wherein the at least first pulley is attached to at least one of the at least three attachment places, the at least three attachment places of the suspension connect the air towable housing to the aircraft, sideways movement of the air towable housing relative to the aircraft enforces rotation of the at least one pulley, and friction within the pulley dampens the sideways movement, thereby restricting the sideways movement of the air towable housing relative to the aircraft (para. 85);
wherein the air towable housing is attached to the aircraft, which is manned or unmanned aircraft comprising a positioning unit configured for providing a set of coordinates defining a position and/or altitude of the aircraft (para. 81) [claim 27];
wherein the air towable housing is non-magnetic (para. 80) [claim 28];
wherein an additional pulley is attached to the first pulley (Fig. 7) [claim 30];
wherein the air towable housing comprises an aerofoil (34) configured for providing positive or negative lift to the air towable housing [claim 38];
wherein the attachment element is a string, rope, or a wire (Fig. 3) [claim 39];
wherein the aircraft is a helicopter, a multirotor, a fixed way airplane, a hybrid multirotor or a fixed wing aerial vehicle (Fig. 3) [claim 43]; and
wherein the at least one sensor is configured for acquiring data in a form of geometric data, image data, and/or differential data (para. 81) [claim 44].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 29 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Bouwer (US Patent No. 9,205,922).
Regarding claim 29, Allen teaches all the claimed limitations except for a second pulley is attached to another of the at least three attachment places and a third pulley is attached to a third of the at least three attachment places. Bouwer teaches an aerial system comprises a second pulley (164) is attached to another of the at least three attachment places and a third pulley (166) is attached to a third of the at least three attachment places. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second pulley and a third pulley within said attachment element in order to enable a shift and balance of the tension forces in the attachment element.
Regarding claim 42, Allen teaches all the claimed limitations except for the additional pulley is attached perpendicular to the first pulley. Bouwer teaches an aerial system comprises the additional pulley (180,182) is attached perpendicular to the first pulley. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional pulley as taught in order to enable a shift and balance of the tension forces in the attachment element.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Duckworth (GB 2,098,946).
Regarding claim 32, Allen teaches all the claimed limitations except for a winch configured for controlling a length of the attachment element, thereby controlling a position and/or an altitude of the air towed housing relative to the aircraft. Duckworth teaches an aerial system comprises a winch (2) configured for controlling a length of the attachment element, thereby controlling a position and/or an altitude of the air towed housing relative to the craft. It would have been obvious to one having an ordinary skill in the art before the effective filing date . 
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Miles (WO 2015/173642).
Regarding claims 33-34, Allen teaches all the claimed limitations except for one of the at least three attachment places is connected with a frequency damping device, wherein the frequency damping device is a spring or an elastic element. Miles teaches a remote sensing device comprising: one of the attachment places is connected with a frequency damping device, wherein the frequency damping device is a spring or an elastic element (para. 47). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a frequency damping device within one of the at least three attachment places in order to dampening the vibration and/or movement of the air towable housing.
Claims 35-37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Motte et al. (US Patent No. 2,955,251).
Regarding claims 35-37 and 45, Allen teaches all the claimed limitations except a light source configured for transmitting an optical signal to the air towable housing, the air towable housing comprises at least one reflecting element configured for reflecting the optical signal back to the aircraft, the optical signal is detected by the detector, and the position and/or the altitude of the aircraft is linked to the position and/or altitude of the air towable housing. Motte teaches a remote sensing system comprises a light source (27) configured for transmitting an optical signal to the air towable housing, the air towable housing comprises at least one reflecting element configured for reflecting the optical signal back to the aircraft, the optical signal is detected by a detector, and the position and/or the altitude of the aircraft is linked to the position and/or altitude of the air towable housing (col. 4, line 55 to col. 5, line 32). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the .
 Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Piasecki (US Patent No. 5,188,313).
Regarding claim 40, Allen teaches all the claimed limitations except for the first place of the aircraft is a tip of the aircraft, a first wing of the aircraft, or a first boom extending from the aircraft and the second place of the aircraft is a rear of the aircraft, a second wing of the aircraft, or a second boom extending from the aircraft. Paisecki teaches a remote sensing system comprises an attachment element for connecting an air towable housing to an aircraft, wherein the attachment element includes: a first place of the aircraft is a tip of the aircraft, a first wing of the aircraft, or a first boom extending from the aircraft and a second place of the aircraft is a rear of the aircraft, a second wing of the aircraft, or a second boom extending from the aircraft (Fig. 7). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said attachment element to include a first place and second place on the wings of the aircraft in order to minimize the sideways movement of the air towable housing relative to the aircraft.
Claims 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Piasecki (US Patent No. 5,188,313).
Regarding claims 31 and 41, Allen teaches all the claimed limitations except for the attachment element is further attached to a third and/or fourth place of the aircraft; wherein the third place of the aircraft is a first wing or a first boom extending from the aircraft and/or the fourth place of the aircraft is a second wing or a second boom extending from the aircraft. Paisecki teaches a remote sensing system comprises an attachment element for connecting an air towable housing to an aircraft, wherein the attachment element is attached to a third and/or fourth place of the aircraft; wherein the third place of the aircraft is a first wing or a first boom 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner




/MINH Q PHAN/Primary Examiner, Art Unit 2852